Citation Nr: 0206411	
Decision Date: 06/17/02    Archive Date: 06/27/02	

DOCKET NO.  99-05 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a seizure disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 1998 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana, which denied 
the benefit sought on appeal.  The veteran, who had active 
service from May 1961 to August 1964, appealed that decision 
to the BVA, and the case was referred to the Board for 
appellate review.  A BVA decision dated in May 2000 
determined that new and material evidence had been submitted 
to reopen a previously denied claim for service connection 
for a seizure disorder and the claim for service connection 
for a seizure disorder was well grounded.  The Board then 
remanded the case to the RO for additional development.  The 
case has subsequently been returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim and all available relevant evidence 
has been obtained by the RO.

2.  A seizure disorder was not manifested during service, 
within one year of separation from service and is not shown 
to be causally or etiologically related to any head injury 
the veteran sustained during service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board acknowledges that in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

First, the VA had a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  Collectively, the 
November 1998 rating decision, the statement of the case and 
the various supplemental statements of the case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reason his claim was denied.  In addition, the April 2002 
supplemental statement of the case informed the veteran and 
his representative of the specific provisions of the VCAA.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records are associated 
with the claims file as well as private and VA medical 
records.  In addition, the veteran has been afforded VA 
examinations in connection with his claim.  Lastly, one of 
the purposes of the Board's May 2000 remand was to afford the 
veteran an opportunity to submit additional evidence in 
support of his claim, but in a statement dated in July 2000 
the veteran indicated that he had no additional information.  
Accordingly, the Board finds that the VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to satisfy the requirements of the VCAA.  
Consequently, the case is now ready for appellate review.

The veteran contends that he developed a seizure disorder as 
a result of a head injury he sustained during service.  More 
specifically, the veteran asserts that he was struck in the 
head with a piece of pipe and was treated at an emergency 
room in Naples, Italy.  Therefore, a favorable determination 
has been requested.

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for certain chronic diseases, such as epilepsy or 
a seizure disorder, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.303, 3.309.

That an injury occurred in service alone is not enough; there 
must be a chronic disability resulting from that injury.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Where the determinative issue involves a medical diagnosis or 
opinion as to etiology, competent medical evidence is 
required.  This burden cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The veteran's service medical records include the report of a 
physical examination performed in April 1961 in connection 
with the veteran's entry into service.  No pertinent defects 
or abnormalities were noted.  Records pertaining to a line of 
duty investigation show the veteran sustained a fractured 
mandible in March 1963 when the veteran was involved in an 
altercation with another individual and his relative.  In a 
statement, the veteran stated that he was hit in the right 
jaw and was "dazed" for awhile but did not require any 
immediate medical attention.  The veteran subsequently was 
examined by J. E. Devick, D.D.S. who diagnosed the veteran as 
having a fractured jaw and two loose teeth.  A report of a 
physical examination performed in August 1964 in connection 
with the veteran's release from active duty showed that on 
clinical evaluation the head, face, neck and scalp were 
normal, as was the neurologic clinical evaluation.

A VA Form 21-526 (Veterans Application for Compensation or 
Pension) from the veteran dated in July 1973 shows the 
veteran claimed a head injury resulted in epilepsy in 1964.  
The veteran reported that he was struck on the head with a 
piece of pipe and was given emergency treatment in a hospital 
in Naples, Italy.  He reported that he had dizzy spells and 
headaches ever since.  The veteran indicated that epilepsy 
had been diagnosed in Harbor General Hospital in Torrance, 
California.  The veteran reported receiving treatment from 
Dr. Creek at Bloomington Hospital in 1964 and 1965 and at 
Harbor General Hospital in 1967.

A discharge summary from Harbor General Hospital pertaining 
to a hospitalization of the veteran in January 1968 shows the 
veteran was seen with a chief complaint of two seizures in 
the previous two weeks.  The veteran reported that two weeks 
prior to admission he was sitting in a restaurant and 
developed the sensation that he was going to faint, had 
excessive salivation and drooling from his mouth and felt 
nervous and tremulous.  About 15 minutes after the onset of 
these symptoms he reports that he passed out.  Observers 
reported that he suffered a generalized tonic clonic seizure 
which lasted about 10 minutes.  The veteran experienced a 
similar episode on the last day of December 1967.  The 
veteran denied any episodes of seizures, loss of 
consciousness or any other neurological symptoms.  He 
reported that he had suffered numerous head injuries and that 
he had been unconscious 6 or 7 times in the past.  The 
veteran reported that in 1962 he was hit on the right side of 
the jaw and received a fracture of his mandible and was 
unconscious for two hours.  The veteran also reported that in 
1962 he received a blow to the right supraorbital area and 
was unconscious for 15 minutes.  Three weeks ago he was 
knocked down and scraped and lacerated the left supraorbital 
area and was dazed, but not unconscious.  The veteran's 
general health was described as excellent and there was no 
family history of seizures.  The diagnosis following the 
hospitalization was seizure disorder, generalized type, 
possibly due to remote head trauma.

An August 1973 cover letter accompanying the January 1968 
Harvard General Hospital discharge summary indicates that the 
veteran had been seen in the emergency room in October 1970 
after being struck in the back of the head three days prior 
to the visit with a loss of consciousness for 30 minutes.  He 
presented with a complaint of pain in the left hand and a 
scalp laceration.

A letter from the veteran's representative dated in September 
1974 to William C. Link, M.D., requested treatment records 
pertaining to the veteran.  A handwritten notation on that 
letter from Dr. Link indicated that no records were found for 
the last five years.

A report of a VA examination performed in April 1976 shows 
the veteran reported that he had been treated by a Dr. 
Nehring for seizures from mid-1962 to the present date.  The 
veteran informed the examiner that while in service in 1962 
he sustained a head injury and was unconscious for 
approximately a whole day.  He related that after discharge 
from the hospital he was having intermittent dizziness and 
mild blackouts.  He was told that it was psychological.  The 
veteran reported sustaining injuries to his right wrist and 
left knee during service because of blackouts without 
convulsions.  The veteran stated that following service in 
1964 he developed a real tonic and clonic movement, grand 
mal-type seizure.  The diagnosis following the examination 
was post-traumatic seizures, grand mal type, under 
anticonvulsive medication.

A statement dated in March 1995 from Frank N. Hrisomalos, 
M.D., relates that the veteran was unemployable due to grand 
mal seizures.

A report of a VA examination performed in June 1995 shows the 
veteran reported that he sustained a head injury while he was 
in the Navy in Italy and that approximately one year later he 
developed seizures which were minor.  It was noted that the 
veteran experienced his first generalized seizure in 
approximately 1975.  Following the examination the pertinent 
diagnosis was a seizure disorder.

In November 1995 the veteran submitted photographs of himself 
purportedly taken in May 1961 and in 1962 after the 
Mediterranean cruise in which he sustained the head injury in 
Italy.  The veteran explained that in the earlier boot camp 
picture he had no eye injuries and that in the subsequent 
picture from the cruise book you could clearly see the shoddy 
attempt to correct his eyebrow and the side of his head.  The 
veteran related that in the more recent picture you could see 
the scar above his eye and the indentation on the side of his 
head.

A statement dated in August 1995 from William C. Link, M.D., 
relates that the veteran was examined in August 1995 and was 
noted to have grand mal seizures two or more per day even 
while taking medication.  Dr. Link stated that the seizures 
dated back to October 1964 when he started treating him for 
seizures.  He stated that the veteran was unemployable due to 
his seizures.

Two statements dated from service comrades dated in March 
1996 and May 1998 were to the effect that they both recalled 
observing the veteran with evidence of an injury of the head 
and eye during the Spring of 1962 during a Mediterranean 
cruise.  One described the veteran as having:  "One eye was 
swelled shut and black and some kind of patch on the side of 
his head and his head was really swelled up."  The other 
related that he remembered the veteran getting hit in the 
head around the eye and how awful it looked for a couple of 
weeks.

A January 1999 statement from Dr. Link related that he 
remembered he had started treating the veteran for seizures 
in the early 1960's.  He recalled that on the first 
examination the veteran told him of all the countries he had 
been in and that he had only been out of the Navy two months.  
Dr. Link stated when the veteran showed him his Navy ID card 
again in August 1995 it helped him remember that he had 
started treating him in October 1964.

A report of a VA examination performed in October 2000 
reflects that the veteran stated that he had had epilepsy 
since 1963 when he was in the service.  The veteran stated 
that while in the service in Italy in 1962 he was assaulted 
and sustained a head injury.  He awakened in an emergency 
room in a local hospital.  He related that he had "nervous 
spells" approximately one year later which continued to 
worsen until 1967 when he was diagnosed with epilepsy.  
Following the examination the impression was that the veteran 
had a history consistent with partial complex seizures and 
that the history was validated both by history and being 
placed on medication.  The examiner stated that the veteran 
had the onset of nervous spells in 1963 one year after an 
episode of a head injury while in the service.  The examiner 
noted that an MRI had revealed a large temporal lobe 
calcification that was related to a large intracranial 
aneurysm which could be related to the veteran's seizures.  
The examiner concluded that it was impossible to speculate as 
to the connection between the veteran's intracranial aneurysm 
and his history of trauma.

A report of a VA examination performed in January 2001 
relates that the veteran had been having seizures since 1963 
and that these were mainly characterized as staring spells.  
It was reported that the veteran had his first generalized 
tonic clonic seizure in 1967.  The veteran related to the 
examiner that he had had several head injuries while he was 
in the service.  The first injury was in 1962 when he was 
getting into a cab and someone knocked him down with a pipe.  
He related that he was unconscious for one day and he woke up 
in the hospital.  In 1963 he received another injury when he 
got into a fight and somebody hit him in the face resulting 
in a compound fracture of the mandible.  The veteran informed 
the examiner that his seizures started in 1963, one year 
after he was unconscious and in the year he received the 
mandible fracture.  The examiner acknowledged the letter from 
Dr. Link in which he stated that he had been treating the 
veteran for a seizure disorder since October 1964.  The 
impression following the examination was a seizure disorder.  
The examiner related that the veteran told him that he 
started having staring spells back in 1963, one year after he 
was hit hard and knocked unconscious in Italy.  The examiner 
acknowledged that he did not have any records from Italy to 
review how bad the veteran was injured, but he believed that 
the seizures that started one year after this incident could 
be related to the trauma.  Post-traumatic seizures usually 
occur between 6 to 18 months after the trauma, but they can 
also infrequently occur after the acute phase of the head 
injury or they can occur immediately within the first few 
days as in the case where there is acute brain damage and the 
presence of some intracerebral hematoma or infection.  The 
examiner conceded that there was no history of hematoma or 
infection with the veteran.  He concluded that the exact 
incidence of seizure following head trauma was really unknown 
but literature varies the incidents from 2.5 to 40 percent.

A further report of a VA examination dated in May 2001 from 
the examiner who performed the January 2001 VA examination 
noted that the veteran had sustained several head injuries.  
One was in 1962 when he was knocked down with a pipe and went 
to the hospital and was unconscious for one day.  The 
examiner acknowledged that there were no medical records to 
support that injury and he felt it was important to attempt 
to get that record.  The examiner noted that that injury was 
reported in several notes including the January 1968 
discharge summary when the veteran stated that he had had 
numerous injuries with loss of consciousness.  The examiner 
noted the injury where the veteran fractured his mandible.  
The examiner acknowledged the presence of statements from 
service members and indicated that there were at least two 
injuries to the head during service.  He indicated that the 
veteran was still having these seizures one year after the 
first injury.  The examiner responded to the question of 
whether the seizures the veteran was having were related to 
the injury, and the examiner felt that it was likely that the 
veteran can have post-traumatic seizures.  The examiner again 
stated that post-traumatic seizures usually occur between 6 
to 18 months after the trauma and they can infrequently occur 
after an acute phase of a head injury, or they could occur 
immediately within the first few days in the cases where 
there was acute brain damage.  The exact incidents of seizure 
disorder after is not really known, although several reports 
quote an incidence of between 2.5 to 40 percent.  The 
examiner concluded that he believed that these seizures could 
be related to post-traumatic seizures, but thought the issue 
would be to get documentation of the injury the veteran 
sustained in 1962, especially the first one in which he 
stated he was struck in the face in the supraorbital region 
with a pipe.

In a statement dated in February 2002 the veteran related 
that he had submitted all that he had to submit and requested 
that his file be sent to the BVA.

Based on this record, the Board concludes that the veteran's 
seizure disorder was not manifested during service or within 
one year of the veteran's separation from service.  The Board 
further concludes that the veteran's seizure disorder is not 
shown to be causally or etiologically related to any head 
injury the veteran sustained during service.

With respect to the veteran's time in service, the veteran's 
service medical records contain no evidence of any seizure 
disorder during the veteran's period of service.  The record 
reflects that the veteran sustained two head injuries during 
service:  The first in the Spring of 1962 in Italy and the 
second in March 1963.  Although there are no service medical 
records to document the nature and severity of the 1962 head 
injury, statements from the veteran corroborated by two 
service comrades are sufficient to find that the veteran did 
sustain a head injury in 1962.  The second injury occurred in 
March 1963 when the veteran was involved in an altercation 
and sustained a fracture of his mandible.  The veteran has 
related that he began experiencing nervous or staring spells 
following the 1962 injury, and at the time of the VA 
examinations performed in October 2000 and January 2001 the 
veteran related that his seizures began in 1963, 
approximately one year following the 1962 injury.  However, 
beyond the veteran's statements, there is absolutely no 
documentation of the veteran experiencing nervous or staring 
spells during service, and service medical records contain no 
diagnosis or symptomatology reflective of seizures or 
epilepsy.  In this regard, the Board is not bound to accept 
the veteran's uncorroborated account of his service 
experiences, nor is the Board required to accept a 
physician's recitation of what the veteran told him happened 
in service as actually occurring in service simply because 
the history was recorded in a medical record.  See Swan v. 
Brown, 5 Vet. App. 229, 233 (1993); Wilson v. Derwinski, 
2 Vet. App. 614, 618; Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991).  Thus, the Board finds that the veteran's seizure 
disorder was not manifested during service.

With respect to the events in the first year following 
separation from service, there are no contemporaneous medical 
records which document treatment for a seizure disorder.  The 
Board acknowledges the August 1995 and January 1999 
statements from Dr. Link which relate that he treated the 
veteran for a seizure disorder in October 1964, a few months 
following the veteran's separation from service.  However, 
neither the veteran nor Dr. Link have been able to provide 
contemporaneous records of such treatment, and the Board 
finds that Dr. Link and the veteran are likely mistaken as to 
the date of Dr. Link's treatment of the veteran.  In this 
regard, the discharge summary pertaining to the January 1968 
hospitalization of the veteran for treatment of seizures 
reflects that the veteran had his first seizure in December 
1967 and that at that time the veteran's health was noted to 
be excellent and there was no family history of seizures.  In 
other words, at the time of the January 1968 hospitalization 
the veteran reported no prior treatment for a seizure 
disorder.  In addition, in the veteran's initial application 
for VA benefits received by the VA in July 1973 he reported 
no treatment by Dr. Link for a seizure disorder.  It is 
significant that the July 1973 claim was for service 
connection for a seizure disorder and that the veteran had 
reported treatment by other health care professionals and 
facilities.  Lastly, in response to a September 1974 letter 
from the veteran's representative, Dr. Link indicated that he 
had found no records for the previous five years.  Based on 
this evidence, the Board finds that the veteran is not shown 
to have received treatment for a seizure disorder within one 
year of his separation from service.  The Board finds that 
the more contemporaneous records, specifically the January 
1968 hospital record, the veteran's July 1973 application and 
the response from Dr. Link in September 1974, all of which 
failed to show treatment of the veteran by Dr. Link, have 
greater probative value than Dr. Link's recollections 
approximately two decades later in 1995.  Accordingly, the 
Board concludes that the veteran's seizure disorder was not 
manifested within one year of separation from service.

While the veteran's seizure disorder may not have been 
manifested during service or within one year of separation 
from service, it is possible that the seizure disorder 
manifested following service was related to a head injury the 
veteran sustained during service.  In support of this 
contention, a VA examination performed in April 1976 
concluded with a diagnosis of post-traumatic seizures.  
However, the Board would observe that this diagnosis was 
apparently based on the veteran's history of a 1962 head 
injury which rendered him unconscious for approximately a 
whole day.  No other head injury was mentioned and the 
veteran has indicated that he had suffered numerous head 
injuries in the past.  For example, at the time of the 
January 1968 hospitalization the veteran indicated that he 
had suffered numerous head injuries and had been unconscious 
6 to 7 times in the past.  Also, an August 1973 statement 
reflects that the veteran was seen in the emergency room in 
October 1970 after being struck in the back of the head with 
a loss of consciousness for 30 minutes.  Similarly, the 
examiner who performed the October 2000 VA examination 
related that the veteran provided a history that was 
supportive of his contention that his seizure disorder was a 
service-related condition.  However, the veteran neglected to 
provide an accurate history of the number of head injuries he 
had sustained.  Thus, the opinion rendered by the examiner is 
no better than the history related by the veteran.  The 
veteran related a history of head injuries in service so the 
examiner indicated that the veteran's history was supportive 
of his contention.

Similarly, the examiner who performed the January 2001 
examination and the May 2001 addendum to that examination 
stated that it was likely that the veteran could have post-
traumatic seizures.  However, as with earlier examination 
reports the history related by the veteran is not accurate.  
As previously indicated, the veteran's seizure disorder was 
not manifested during service or within one year of 
separation from service, as he related to the examiner, nor 
is it clear that the examiner took into account the multiple 
head injuries the veteran sustained following service, one of 
which at least resulted in a loss of consciousness.  It is 
also significant that the examiner indicated that the 
incidence of post-traumatic seizures was between 2.5 to 40 
percent, which would clearly indicate that the incidence of 
post-traumatic seizures was significantly less than 50 
percent.

Thus, it appears that all of the opinions which suggest that 
the veteran's seizure disorder was related to the head injury 
the veteran sustained during service were based on a history 
provided by the veteran of him experiencing some 
symptomatology during service or an actual seizure disorder 
during service or within the first year following service, 
facts clearly not demonstrated by the evidence of record.  
The record clearly reflects that the veteran sustained his 
first seizure in December 1967, more than three years 
following separation from service.  Furthermore, given that 
the incidence of post-traumatic seizures is less than 
50 percent and the veteran's history of multiple head 
injuries, including after service, the Board finds that any 
opinions relating the veteran's seizure disorder, first 
diagnosed years following separation from service, to the 
head injury sustained during service, are mere speculation 
unsupported by anything beyond the veteran's own reported 
history.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the award of service 
connection for a seizure disorder.


ORDER

Service connection for a seizure disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

